

116 HR 7963 IH: Credit Union Governance Modernization Act of 2020
U.S. House of Representatives
2020-08-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7963IN THE HOUSE OF REPRESENTATIVESAugust 7, 2020Mr. Emmer (for himself and Mr. Perlmutter) introduced the following bill; which was referred to the Committee on Financial ServicesA BILLTo amend the Federal Credit Union Act to modernize certain processes regarding expulsion of credit union members for cause, and for other purposes.1.Short titleThis Act may be cited as the Credit Union Governance Modernization Act of 2020.2.Expulsion of Federal credit union members for causeSection 118(a) of the Federal Credit Union Act (12 U.S.C. 1764(a)) is amended—(1)by striking Except and inserting (1) Except;(2)by striking by a two-thirds vote of the members of a Federal credit union present at a special meeting called for the purpose, but only after opportunity has been given him to be heard and inserting for cause pursuant to a policy adopted by a majority vote of a quorum of the directors of the Federal credit union and provided in written or electronic form to all members of the Federal credit union; and(3)by adding at the end the following:(2)(A)Any member expelled pursuant to this paragraph shall—(i)be provided with written or electronic notice of the reason for the expulsion; and(ii)be given an opportunity to request reinstatement of membership and have the request considered at a meeting of the board of directors, in a timely manner after the expulsion. (B)Nothing in this paragraph may be construed to require a board of directors to allow an expelled member to address the board in person or attend the meeting described in subparagraph (A)(ii) in person. (3)In this subsection, the term cause includes—(A)a loss to the Federal credit union;(B)a violation of the membership agreement of the Federal credit union;(C)a disruption to the operations of a Federal credit union; and(D)fraud, attempted fraud, other illegal behavior, or inappropriate behavior, as defined by the policy described in paragraph (1), such as physical or verbal abuse of Federal credit union members or staff..